DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Merks U.S. Patent No. 10,225,668 B2 in view of Gran et al. U.S. Patent No. 9,723,415 B2.
Regarding claims 1 and 14, Merks discloses an adaptive solid hearing system comprising: a first smart hearing device (1105L-left hearing assistance device) configured to transmit (1132-wireless communication link) a first audio signal including a voice signal and a noise signal received from a first microphone (MIC 1L-first microphone) and a second microphone (MIC 2L-second microphone) formed on one side (left side of user), and set a first control parameter based on information about a result of analyzing the first audio signal to provide a sound of the one side (Fig. 11 and col. 7, line 54 to col.8, line 4, The left voice detector 1109L detects a voice of the wearer using the first left microphone signal and the second left microphone signal. In one embodiment, in response to the voice of the wearer being detected based on the first left microphone signal and the second left microphone signal, the left voice detector 1109L produces a left detection signal indicative of detection of the voice of the wearer. In one embodiment, the left voice detector 1109L includes a left adaptive filter configured to output left information and identifies the voice of the wearer from the output left information. In various embodiments, the output left information includes coefficients of the left adaptive filter and/or a left error signal. In various embodiments, the left voice detector 1109L includes the voice detector 309 or the voice detector 409 as discussed above. The left communication circuit 1130L receives information from, and transmits information to, the right hearing assistance device 1105R via a wireless communication link 1132.); a second smart hearing device (1105R-right hearing assistance device) configured to transmit (1132-wireless communication link) a second audio signal including a voice signal and a noise signal received from a third microphone (MIC 1R-first microphone) and a fourth microphone (MIC 2R-second microphone) formed on an opposite side (right side of user), and set a second control parameter information about a result of analyzing the second audio signal to a sound of the opposite side (Fig. 11 and col. 8, lines 4-9, In the illustrated embodiment, the information transmitted via wireless communication link 1132 includes information associated with the detection of the voice of the wearer as performed by each of the left and right hearing assistance devices 1105L and 1105R. The right side operates the same as the left side as previously explained). Meeks does not expressly disclose a mobile device configured to transmit the first audio signal and the second audio signal to an outside, and control the first smart hearing device and the second smart hearing device and an external server configured to transmit result information about sound directionality analyzed by applying a machine learning scheme to the first audio signal and the second audio signal. In a related field of endeavor, Gran discloses an adaptive hearing system (10-hearing aid system, Fig. 4) comprising: a first smart hearing device (12A-first hearing aid) configured to transmit (52A-server parameter control signal) a first audio signal including a voice signal and a noise signal received from a first microphone (14A-front microphone) and a second microphone (16A-rear microphone) formed on one side (left side of user); a second smart hearing device (12B-first hearing aid) configured to transmit (52B-server parameter control signal) a first audio signal including a voice signal and a noise signal received from a first microphone (14B-front microphone) and a second microphone (16B-rear microphone) formed on one side (left side of user); a mobile device configured to transmit the first audio signal and the second audio signal to an outside (Fig. 4, col. 19, lines 43-46, 30-hand-held device, e.g. a smart phone, facilitating data transmission between the hearing aids and at least one server-110) and control the first smart hearing device and the second smart hearing device; and an external server (110-server) configured to transmit result information about sound directionality (col. 10, lines 42-50, The user may not be satisfied with the automatic selection of parameter values performed by the at least one server and may perform an adjustment of signal processing parameters using the user interface, e.g. the user may change the current selection of signal processing algorithm to another signal processing algorithm, e.g. the user may switch from a directional signal processing algorithm to an omni-directional signal processing algorithm; or, the user may adjust a parameter value, e.g. the volume.) analyzed by applying a machine learning scheme to the first audio signal and the second audio signal (col. 10, lines 58-66, The at least one server of the in situ fitting system may be configured for recording an adjustment made by the user of the hearing aid system, and modifying the automatic adjustment of the at least one signal processing parameter θεΘ.sub.n in response to the recorded adjustment based on a learning algorithm, e.g. Bayesian incremental preference elicitation, so that the next time the same listening condition, e.g. the same sound environment, is detected, the modified automatic adjustment is performed and col. 11, lines 5-12, In this way, the in situ fitting system makes it possible to effectively learn a complex relationship between desired adjustments of signal processing parameters relating to various listening conditions and corrective user adjustments that are a personal, time-varying, nonlinear, and stochastic.(114) The formation and/or adjustment of the performance model may include Bayesian machine learning and/or neural networks and/or data clustering, etc.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a mobile device and an external server as taught by Gran in the system of Merks to provide improved listening performance of the hearing aid system users (Gran, col. 2, lines 11-17).
Regarding claim 2, the combination of Merks in view of Gran further discloses the first smart hearing device and the second smart hearing device include the first microphone and the third microphone positioned near a mouth of a user (MIC 2L and 2R), and the second microphone and the fourth microphone positioned at a spaced distance from the mouth of the user (MIC 1L and 1R), respectively (Merks Fig. 1A, the microphone at the ear canal is closer to the mouth than the microphone at the top rear of the ear).
Regarding claim 3, the combination of Merks in view of Gran further discloses the first microphone and the third microphone are configured to collect a voice signal of the user at the one side and the opposite side, and the second microphone and the fourth microphone are configured to collect a noise signal of the one side and a noise signal of the opposite side (Merks Fig. 1A, all the microphones will receive both a voice signal and a noise signal but due to the closer proximity of microphones one and three to the mouth, their signal will comprise a stronger voice signal. Processing of the signals will determine specific signal and its use).
Regarding claim 5, the combination of Merks in view of Gran further discloses the first smart hearing device is configured to set the first control parameter of at least one among an amplification value change (Merks col. 4, lines 63-67, in various embodiments when the user's voice is detected, the sound processor 308 can perform one or more of the following, including but not limited to reduction of the amplification of the user's voice, control of an anti-occlusion process, and/or control of an environment classification process.), a volume control and a frequency control according to an environment change, based on hearing data of a user and the result information received from the mobile device, and provide the sound of the one side which is user-customized, and the second smart hearing device is configured to set the second control parameter of at least one among an amplification value change (Merks col. 4, lines 63-67, in various embodiments when the user's voice is detected, the sound processor 308 can perform one or more of the following, including but not limited to reduction of the amplification of the user's voice, control of an anti-occlusion process, and/or control of an environment classification process.), a volume control, and a frequency control according to the environment change, based on hearing data of the user and the result information received from the mobile device, and provide the sound of the opposite side which is user-customized.  
             Regarding claim 9, the combination of Merks in view of Gran further discloses the mobile device is configured to transmit the first audio signal and the second audio signal received from the first smart hearing device and the second smart hearing device through a short-range wireless communication module to the external server, and transmit the result information received from the external server to the first smart hearing device and the second smart hearing device (Gran, col. 19, lines 43-58, The hearing aid  system 10 further comprises a hand-held device 30, e.g. a smart phone, facilitating data transmission between the hearing aids  12A, 12B and the at least one server 110 of the in situ fitting system 100. The illustrated hearing aids  12A, 12B and the hand-held device 30 are interconnected with, e.g., a Bluetooth Low Energy interface for exchange of sensor data and control signals between the hearing aid  12 and the hand-held device 30. The illustrated hand-held device 30 is a smart phone also having a mobile telephone interface 50, such as a GSM-interface, for interconnection with a mobile telephone network and a WIFI interface 48 as is well-known in the art of smart phones. The hand-held device 30 interconnects with the network 120 and the at least one server 110 through the Internet with the WiFi interface 48 and/or the mobile telephone interface 50 as is well-known in the art of WANs.)
             Regarding claim 10, the combination of Merks in view of Gran further discloses the mobile device is configured to control one or more of power on/off, signal collection, and parameter setting of each of the first smart hearing device and the second smart hearing device corresponding to a selection input of a user (Gran, col. 10, lines 42-50, The user may not be satisfied with the automatic selection of parameter values performed by the at least one server and may perform an adjustment of signal processing parameters using the user interface, e.g. the user may change the current selection of signal processing algorithm to another signal processing algorithm, e.g. the user may switch from a directional signal processing algorithm to an omni-directional signal processing algorithm; or, the user may adjust a parameter value, e.g. the volume and Gran col. 10, lines 30-36, At least one hearing aid system of the plurality of hearing aid systems may have a hand-held device that is interconnected with a hearing aid of the at least one hearing aid system and that comprises a user interface allowing a user of the hearing aid system comprising the hearing aid, to make adjustment of at least one signal processing parameter θεΘ.)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merks in view of Gran as applied to claim 1 above, and further in view of Kehtarnavaz et al. U.S. Patent No. 9,364,669 B2.
             Regarding claim 11, the combination of Merks in view of Gran does not expressly disclose the external server is configured to analyze the first audio signal and the second audio signal through a machine learning technique of one of support vector machine (SVM) and kMeans schemes to generate the result information about sound directionality corresponding to environment change or ambient noise. However, the use of Support Vector Machine (SVM) as a method of machine learning is well-known in the art as taught by Kehtarnavaz (col. 6, lines 31-35). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the well-known technique of SVM for machine learning in the system of the combination of Merks in view of Gran since it is easily attainable.

Allowable Subject Matter
Claims 4, 6-8, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        10 September 2022